DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: means for forming an optical image of an object, means for receiving and converting the optical image into electrical image data, means for covering and protecting the means for receiving and converting the optical image, and means for shifting a first portion of the locus of focal points in claim 29.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 7-11, 13-15, 17-25 and 27-30 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Duparre et al. (US 2015/0296137 A1).

As to claim 1, Duparre et al. discloses an image sensor (Figs.5A1, 5I1, 5J1: five-surface optical arrangement) comprising:
a planar sensor array (Figs.5A1, 5I1, 5J1; [0201]: image sensor 524, or [0207]: image sensor 546);+
a lens (Figs.5A1, 5I1, 5J1: first lens element 500 and second lens element 502) configured to form an optical image on the planar sensor array ([0201]: “In front of the field flattener is the actual focusing objective comprised of first 500 and second 502 lens elements”. That is, the first and second lens elements 500 and 502 are used to focus light on the image sensor and form optical image), wherein a locus of focal points of the lens is on a curved surface ([0201]: the use of field flattener implies that the focal points are on a curved surface);
a first planar cover glass on the planar sensor array (Figs.5A1, 5I1, 5J1: image sensor cover 510, or image sensor glass cover 545); and
a second cover glass (Figs.5A1, 5I1, 5J1; [0201]: field flattener 504) on a first area of the first planar cover glass (As shown in Figs.5A1, 5I1, 5J1, the field flattener 504 is disposed on part of the image sensor cover 510/545) and configured to shift a first portion of the locus of focal points of the lens such that the first portion of the locus of focal points intersects the planar sensor array at one or more points (See Figs.5A1, 5I1, 5J1: after passing through the field flattener 504, the light rays are focused on the image sensor 524).

As to claim 2, Duparre et al. discloses the image sensor of claim 1, wherein a focal length of the lens and a linear dimension of the planar sensor array are selected such that the image sensor is characterized by a field of view greater than ±30° ([0204]: the alternative embodiments incorporating air gaps may have a limited maximum CRA (chief ray angle) of around 30 degree as compare to the embodiment shown in Fig.5A1. In other words, the five-surface optical arrangement shown in Fig. 5A1 can have a CRA greater than ±30°).

As to claim 3, Duparre et al. discloses the image sensor of claim 1, wherein the planar sensor array is positioned to intersects a second portion of the locus of focal points of the lens at an optical axis of the lens (the purpose of the field flattener 504 is to direct the focal points of lens onto the image sensor; therefore, the corrected locus of focal points intersects the image sensor at multiple portions including the optical axis).

As to claim 4, Duparre et al. discloses the image sensor of claim 1, wherein the planar sensor array intersects the locus of focal points of the lens at two or more separate focal zones (the purpose of the field flattener 504 is to direct the focal points of lens onto the image sensor; therefore, the corrected locus of focal points intersects the image sensor at multiple portions/focal zones).

As to claim 5, Duparre et al. discloses the image sensor of claim 1, wherein the first area of the first planar cover glass includes a peripheral region of the first planar cover glass (As labeled in Fig.5J1 reproduced below).

[AltContent: textbox (First area
(peripheral region))][AltContent: arrow][AltContent: connector][AltContent: connector]
    PNG
    media_image1.png
    528
    591
    media_image1.png
    Greyscale

Fig. 5J1 of Duparre et al.

As to claim 7, Duparre et al. discloses the image sensor of claim 1, wherein the second cover glass is a planar cover glass (Figs.5A1, 5I1, 5J1; [0199]: the field flattener 504 has a planar side 522; therefore, it is considered a planar cover glass).

As to claim 8, Duparre et al. discloses the image sensor of claim 1, wherein the second cover glass is characterized by at least two different thickness levels (As shown in Fig.5A1, the field flattener 504 has a concave surface 520; that is, the field flattener 504 has multiple different thickness levels.).

As to claim 9, Duparre et al. discloses the image sensor of claim 1, wherein the second cover glass includes a vertical stack of two or more planar cover glasses having different dimensions (Fig.5J1; [0206]: the field flattener 504 comprising lens portion 544 and lens material planar base layer 542, wherein 544 and 542 have different thicknesses).

As to claim 10, Duparre et al. discloses the image sensor of claim 1, wherein the second cover glass includes two or more planar cover glasses positioned in different areas on the first planar cover glass and having different thicknesses or refractive indices (Fig.5J1; [0206]: the field flattener 504 comprising lens portion 544 and lens material planar base layer 542. The center of the field flattener has a thickness of zero; that is, the portion 544 is located in the peripheral region on the image sensor glass cover 545; whereas the lens material planar base layer 542 is located on the peripheral region and the center region on the image sensor glass cover. Therefore, the portion 544 and the planar base layer 542 are considered as being positioned in different area on the image sensor glass cover. Also, the portion 544 and planar base layer 542 have different thickness, see Fig.5J1).

As to claim 11, Duparre et al. discloses an apparatus (Fig.2B: camera array assembly 250) comprising:
a printed circuit board (Fig.2B: substrate 278);
a cover (Fig.2B: encapsulation 254 corresponds to the claimed cover) mounted on the printed circuit board (See Fig.2B) and having an aperture (Fig.2B: the encapsulation 254 has an opening on the upper side of the camera array assembly. The opening corresponds to the claimed aperture);
a lens (Fig.2B; [0169]: optics array) positioned in the aperture (See Fig.2B);
a planar sensor array ([0169]: sensors and associated light sensing elements) electrically coupled to the printed circuit board ([0170]: “through-silicon vias 274 may also be provided to paths for transmitting signal from the imagers”);
a first planar cover glass on the planar sensor array (Figs.5A1, 5I1, 5J1: image sensor cover 510, or image sensor glass cover 545 disposed on the image sensor 524/546. Please note that the five-surface optical arrangement in Figs.5A1, 5I1 and 5J1 is to be used for the optics of an array camera); and
a second cover glass (Figs.5A1, 5I1, 5J1; [0201]: field flattener 504) on a first area of the first planar cover glass (As shown in Figs.5A1, 5I1, 5J1, the field flattener 504 is disposed on part of the image sensor cover 510/545) and configured to shift a first portion of a locus of focal points of the lens such that the first portion of the locus of focal points intersects the planar sensor array (See Figs.5A1, 5I1, 5J1: after passing through the field flattener 504, the light rays are focused on the image sensor 524).

Claims 13-15 and 17-21 recite substantially similar subject matter as disclosed in claims 2-4, 5 and 7-10, respectively; therefore, they are rejected for the same reasons.

As to claim 22, Duparre et al. discloses the apparatus of claim 11, wherein the second cover glass includes a tapered edge (As shown in Fig.5J1, the lens portion 544 has an inner tapered edge).

As to claim 23, Duparre et al. discloses the apparatus of claim 11, wherein the second cover glass is characterized by a ring shape (As shown in Fig.5J1, the lens portion 544 has a thickness of zero in the center; that is, the lens portion 544 is a ring shape).

As to claim 24, Duparre et al. discloses the apparatus of claim 11, further comprising a processor ([0160]: processor) coupled to the planar sensor array directly or through the printed circuit board ([0160] discloses “Each pixel within a focal plane 240 of a camera 104 generates image data that can be sent from the camera 104 to the processor 108”. On the other hand, para [0170] discloses “through-silicon vias 274 may also be provided to paths for transmitting signal from the imagers”. Therefore, the processor is coupled to the sensor array through the vias 274 in the printed circuit board).

As to claim 25, Duparre et al. discloses an optical sensor (Figs.5A1, 5I1, 5J1: five-surface optical arrangement) comprising:
a planar sensor array (Figs.5A1, 5I1, 5J1; [0201]: image sensor 524, or [0207]: image sensor 546);
a lens (Figs.5A1, 5I1, 5J1: first lens element 500 and second lens element 502) configured to form an optical image on the planar sensor array ([0201]: “In front of the field flattener is the actual focusing objective comprised of first 500 and second 502 lens elements”. That is, the first and second lens elements 500 and 502 are used to focus light on the image sensor and form optical image), wherein a locus of focal points of the lens is on a curved surface ([0201]: the use of field flattener implies that the focal points are on a curved surface); and
a cover glass (Figs.5A1, 5I1, 5J1: the combination of the field flattener 504 and image sensor cover 510/image sensor glass cover 545) on the planar sensor array and including a first region and second region, wherein the second region of the cover glass has a higher thickness or a higher refractive index than the first region of the cover glass (Figs.5A1, 5I1 and 5J1: the center region corresponds to the first region, the peripheral region corresponds to the second region in the claim. The peripheral region has a higher thickness than the center region) and is configured to shift a first portion of the locus of focal points of the lens such that the first portion of the locus of focal points intersects the planar sensor array at one or more points (See Figs.5A1, 5I1, 5J1: after passing through the field flattener 504, the light rays are focused on the image sensor 524).

Claims 27-28 recite substantially similar subject matter as disclosed in claims 3 and 9, respectively; therefore, they are rejected for the same reasons.

As to claim 29, Duparre et al. discloses an apparatus (Figs.5A1, 5I1, 5J1: five-surface optical arrangement) comprising:
means for forming an optical image of an object (Figs.5A1, 5I1, 5J1: first lens element 500 and second lens element 502. [0201]: “In front of the field flattener is the actual focusing objective comprised of first 500 and second 502 lens elements”. That is, the first and second lens elements 500 and 502 are used to focus light on the image sensor and form optical image), wherein a locus of focal points of the means for forming the optical image is on a curved surface ([0201]: the use of field flattener implies that the focal points are on a curved surface);
means for receiving and converting the optical image into electrical image data (Figs.5A1, 5I1, 5J1; [0201]: image sensor 524, or [0207]: image sensor 546);
means for covering and protecting the means for receiving and converting the optical image (Figs.5A1, 5I1, 5J1: image sensor cover 510, or image sensor glass cover 545); and
means for shifting a first portion of the locus of focal points (Figs.5A1, 5I1, 5J1; [0201]: field flattener 504) such that the first portion of the locus of focal points intersects the means for receiving and converting the optical image at one or more points (See Figs.5A1, 5I1, 5J1: after passing through the field flattener 504, the light rays are focused on the image sensor 524).

Claim 30 recites substantially similar subject matter as disclosed in claim 3; therefore, it is rejected for the same reasons.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Duparre et al. (US 2015/0296137 A1) in view of Nakano et al. (US 2003/0053032 A1).

As to claim 6, Duparre et al. discloses the image sensor of claim 1, but does not expressly disclose wherein the first area of the first planar cover glass corresponds to field angles greater than 15°.
However, Nakano et al. teaches the first area of the first planar cover glass corresponds to field angles greater than 15° (para [0030]. Fig.4: the m-th stepped portion corresponds to the second cover glass (recited in claim 1); the field angle θ corresponds to the field angle in the claim. Fig.2 and [0030]: “It is therefore required that the radius of the annular zone portion 2a and the height of the stepped portion 2b of the field flattener 2 be designed to fall within an allowable range of the image blur occurred on the corrected image surface 5”. Please note that the radius of the annular zone portion 2a can be represented by radius rm in Fig.4. On the other hand, the field angle θ depends on the focal length f and the angle ф, see Fig.4 and para [0041]. That is, the field angle θ depends on the design of the optical system and designed allowable range of the image blur).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Duparre et al. with the teaching of Nakano et al. to have the first area of the first planar cover glass corresponds to field angles greater than 15° according to the design of the optical system, so as to correct the curvature of the bent image surface, thereby reducing image blur.

Claim 26 recites substantially similar subject matter as disclosed in claim 6; therefore, it is rejected for the same reasons.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Duparre et al. (US 2015/0296137 A1) in view of Matsusaka (US 2005/0286138 A1).

As to claim 12, Duparre et al. discloses the apparatus of claim 11, wherein the lens is configured to form an optical image on the planar sensor array ([0201]: “In front of the field flattener is the actual focusing objective comprised of first 500 and second 502 lens elements”. That is, the first and second lens elements 500 and 502 are used to focus light on the image sensor and form optical image).
Duparre et al. fails to disclose the lens includes a single aspherical lens.
However, Matsusaka teaches the lens includes a single aspherical lens (Fig.1; [0060]: “the third lens and the fourth lens are single-aspherical lenses”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Duparre et al. with the teaching of Matsusaka to have a single aspherical lens, so as to reduce aberrations and distortion, thereby producing shaper images.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Duparre et al. (US 2015/0296137 A1) in view of Vinogradov et al. (US 2021/0263290 A1).

As to claim 16, Duparre et al. discloses the apparatus of claim 11, but fails to disclose wherein the lens is characterized by a focal length less than 20 mm.
However, Vinogradov et al. teaches the focal length may be 10mm, 20mm, 30mm or between 10 and 30 mm ([0027]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Duparre et al. with the teaching of Vinogradov et al. to have the lens characterized by a focal length less than 20 mm, so as to reduce the size of the lens assembly and increase the field of view (wide angle).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENZHEN WU whose telephone number is (571)272-2519. The examiner can normally be reached 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SINH TRAN can be reached on (571)272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHENZHEN WU/               Examiner, Art Unit 2696  

/SINH TRAN/              Supervisory Patent Examiner, Art Unit 2696